Citation Nr: 0500090	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

In May 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 


FINDING OF FACT

The veteran does not have the loss or permanent loss of use 
of one or both feet, loss or permanent loss of use of one or 
both hands, or ankylosis of one or both knees or one or both 
hips due to service-connected disability. 


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claim.  The Board finds, however, that 
the out-of-sequence VCAA notice is not prejudicial to the 
veteran for the reasons specified below.  

In the June 2003 statement of the case and in a July 2003 
letter, the RO notified the veteran of the VCAA, including 
the type of evidence needed to substantiate the claim, 
namely, evidence of service-connected loss or permanent loss 
of use of one or both feet or of one or both hands; the 
permanent impairment of vision of both eyes; or the ankylosis 
of one or both knees, or of one or both hips.  The veteran 
was informed that VA would obtain service records, VA records 
and records of other Federal agencies, and that VA with his 
authorization would obtain other records on his behalf.  The 
veteran was notified to identify any relevant evidence to 
support the claim.  He was given 30 days to respond.

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

Also as to content, that is, the 30 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained pertinent medical 
records from the sources identified by the veteran.  The 
record contains VA treatment records through April 2003, as 
well as records from the Social Security Administration 
(SSA).  The veteran was afforded a hearing before a decision 
review officer in May 2003, and before the undersigned in May 
2004; the transcripts of both hearings are on file.  He was 
also afforded VA examinations in December 2001 and June 2003 
in connection with his claim.
 
As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Factual Background

Service connection is currently in effect for: degenerative 
arthritis of the right foot and ankle, 30 percent disabling; 
degenerative arthritis of the left foot and ankle, 30 percent 
disabling; a bilateral knee disability, 10 percent disabling; 
low back disability, 10 percent disabling; and bilateral 
epicondylitis, non-compensably disabling.  He also is in 
receipt of a total disability rating based on individual 
unemployability due to his service-connected disabilities.

VA records disclose that, in January 2001, the veteran was 
evaluated for activities of daily living.  The pertinent 
finding was normal motion of the feet without pain.  In March 
2001, the veteran complained of the inability to move about 
his house.  Obesity was identified as the disability limiting 
the veteran's independence.  In June 2001, VA issued the 
veteran an electric wheelchair because he had arthritis in 
his shoulders and hips that made it difficult for him to 
propel a manual wheelchair. 

On VA examination in December 2001, the veteran described 
constant foot and ankle pain with increased activity.  He 
stated that his ankles were weak and stiff with occasional 
swelling.  He explained that shopping for groceries typically 
required a two-day recuperation period, and he indicated that 
he used a cane and a wheelchair.  On physical examination, 
the right foot was slightly more edematous than the left.  
Gait could not be assessed because the veteran was in a 
wheelchair.  Right ankle dorsiflexion was to 0 degrees and 
plantar flexion was to 45 degrees with pain.  Left ankle 
dorsiflexion was to 0 degrees and plantar flexion was to 40 
degrees with pain.  The deep tendon reflexes were present and 
equal.  X-ray studies revealed osteoarthritic changes.  The 
diagnosis was degenerative arthritis of the ankles and feet. 

VA records also disclose that, in August 2002, the veteran 
was evaluated for osteoarthritis complicated by morbid 
obesity as he continued to have difficulty with weight-
bearing joints, including the shoulders, elbows, wrists, 
knees, and ankles.  Physical examination revealed 
exceptionally painful knees even with slight movement, but 
that ankle motion was intact.  The impression was continued 
difficulty with osteoarthritis complicated by weight-related 
issues.  

In October 2002, the veteran was evaluated for knee pain 
while driving.  He explained that he limited the use of his 
lower extremities while driving by using cruise control.  On 
physical examination, the identification of any bony 
landmarks was obscured by obesity.  Range of motion of the 
right knee was extension to 0 degrees and flexion to 70 
degrees.  Range of motion of the left knee was extension to 0 
degrees and flexion to 45 degrees.  The limited motion was 
due to pain.  Knee stability could not be evaluated, but the 
veteran was able to actively move both lower extremities.  
Dorsiflexion of both ankles was to 0 degrees and plantar 
flexion was within normal limits, although he complained of 
pain during motion testing.  It was noted that the veteran 
has ceased walking except for transfers from his wheelchair, 
but he did pool exercises several times a week and upper 
extremity weight training.  

In May 2003, the veteran testified that he was no longer able 
to use a manual wheelchair on account of upper extremity 
disability, including service-connected epicondylitis.  He 
stated that he was unable to walk even with crutches and that 
his weight was not a factor in his inability to use his lower 
extremities to drive.  He explained that he experienced knee 
and ankle pain when driving and that he compensated by 
traveling longer routes to his destination in order to use 
cruise control.  He also testified that he tended to fall on 
account of his knee, ankle and back disabilities, and he 
could no longer bear any weight without significant pain.  
The veteran stated that while he did not actually have the 
loss of use of his feet, VA should nevertheless make an 
exception in his case in order to allow him to function 
independently.  He also testified that he experienced 
difficulty with using his arms in certain planes of motion.

On VA examination in June 2003, the veteran reported 
experiencing ankle and knee pain, as well as, shoulder pain, 
limiting his ability to leave his wheelchair.  He was unable 
to stand on physical examination.  The examiner noted that 
the veteran's obesity was pathologically distributed, 
primarily below the waist.  The examiner noted that the 
veteran's upper extremities were muscular with good strength.  
The examiner was unable to detect any significant range of 
motion in the knees due to the veteran's body habitus.  The 
ankles showed marked valgus deformities, and pain was evident 
with attempts to bring the ankle into weight-bearing 
position.  The examiner was able to bring the veteran's 
ankles into neutral dorsiflexion and plantar flexion was 
between 30 and 40 degrees.  The veteran complained of pain 
with any lifting of his legs and was barely able to lift his 
lower extremities.  
The examiner commented that the veteran was unable to walk 
due to the pathological distribution of the obesity and that 
degenerative changes in the knees and ankles contributed to 
his inability to walk.  The examiner also stated that the 
obesity aggravated the degenerative changes in the knees and 
ankles.  The pertinent diagnoses were morbid pathological 
obesity and degenerative joint disease in the knees and 
ankles with valgus deformities of the ankles.  

At the hearing in May 2004, the veteran testified that his 
ability to drive was impaired by his service-connected 
disabilities.  He argued that his obesity was not a factor as 
he still experienced lower extremity pain when driving in a 
nonweight-bearing position.  The veteran explained that he 
now used a shortened cane to assist in operating the vehicle 
pedals in his van in order to avoid using his lower 
extremities.  He indicated that he experiences extreme pain 
when lifting his legs, but still drives extensively and 
cautiously.  

Legal Criteria 

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1). 

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. 
§ 3.808(b)(1)(iv). 

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91). 

Analysis 

The evidence does not show that the veteran has loss of use 
of either hands or that he has a service-connected visual 
disability.  

The veteran does argue that he has effectively loss of use of 
his feet as he is unable to either ambulate or operate a 
vehicle using his feet.

Although the veteran is unable to ambulate and is wheelchair 
bound, the evidence shows that his physical limitations are 
due primarily to morbid obesity and not due to his service-
connected disabilities.  The record does show that while the 
veteran has some limited functional use of his ankles/feet, 
the actual remaining function is not so ineffective as it 
could be accomplished equally well by an amputation stump 
with prosthesis. 

The veteran has argued that his weight does not contribute to 
the problems with driving as he still experiences 
overwhelming knee pain when seated in a nonweight-bearing 
position.  Again pain alone does not equate to loss of use of 
the ankles/feet to the extent that he has no effective 
function other than that which would be equally well served 
by an amputation.  

As for the veteran's contention that while he may not have 
actual loss of use, an exception should nevertheless be made 
in his case.  The Board, however, is bound by the law in this 
matter, and is without authority to grant benefits on an 
equitable basis.  38 U.S.C.A. §§ 503, 7104. 

In sum, while the veteran's knee and ankle disabilities are 
productive of pain and weakness, restricting range of motion 
and impairing his ability to ambulate, he still retains 
actual functional use of the ankles/feet that does not equate 
to loss of use.  And ankylosis of either knee or hip is not 
demonstrated.  Accordingly, the criteria for the benefits 
sought on appeal have not been met. 


ORDER

Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only, is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


